Citation Nr: 1760534	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma (MST) and personal assault. 

2. Entitlement to service connection for bilateral foot disability, to include as residual to in-service cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied service connection for bipolar disorder and a bilateral foot disability.  The Veteran filed a notice of disagreement (NOD) in August 2010.  In June 2015, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2015.

In August 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of that hearing is of record.

With respect to the characterization of the psychiatric claim on appeal, the Board notes that, while the Veteran's claim has only been adjudicated as one for service connection for bipolar disorder, given the various diagnoses of acquired psychiatric disorders of record, including PTSD, the issue has been expanded and re-characterized, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Concerning the Veteran's claim for service connection for a psychiatric disorder, during her August 2017 hearing, the Veteran testified that her now ex-husband, also an officer in the Army at the time, assaulted her after a non-commissioned officer (NCO) holiday party, and that after the assault she moved to the barracks.  She stated that while there she was raped several times by a commanding officer.  She testified that she reported the rape to her first sergeant, her husband, and her chaplain; and that she experienced a marked worsening in her performance after the incident.

Service treatment records (STRs) reference a December 1984 incident of domestic abuse.  The Veteran's husband hit her in the face, and the Veteran hit her head and fainted for about five minutes.  Five witnesses stated that her husband dragged her down the stairs and outside the house.  The Veteran suffered several contusions and was taken to the hospital.  An April 1985 separation report of medical history reflects the Veteran's reports of depression or excessive worry, and nervous trouble.

A March 2013 VA examination report reflects the Veteran's reports that she was raped five times between 1979 and 1991, several times by the sergeant in charge.  She stated that she did not report the rapes because she and her husband were on active duty at the same station and was fearful of reporting the event.  She denied getting pregnant or contracting a sexually transmitted disease from the incidents.  The VA examiner diagnosed bipolar disorder and found that the Veteran's symptoms were not consistent with PTSD.  In April 2015, another VA examiner spoke with the March 2013 VA examiner, who reviewed the claims file, and gave him authorization to opine that it was "very clear that the Veteran's bipolar had nothing to do with her time in service from 1979 to 1985."  The April 2015 VA examiner stated that this was the March 2013 VA examiner's opinion.

VA treatment records dated in in 2016 reflect diagnoses of bipolar disorder, unspecified; MST, rule out PTSD; and alcohol and cannabis abuse in early remission.  In December 2016, a Certified Nephrology Nurse diagnosed depression and PTSD.

The record does not include sufficient medical opinion addressing the existence of a relationship between any diagnosed psychiatric disability, and service.  In this regard, the record reflects various diagnoses, to include bipolar disorder, unspecified; depression; and PTSD.  Further, while the May 2013 and April 2015 VA examiners diagnosed the Veteran with bipolar disorder, unspecified; and opined that the disorder was not caused by or the result of her military service, the VA examiner did not provide a rationale for this conclusion.  In addition, the May 2013 VA examiner did not discuss the Veteran's claimed December 1984 spousal abuse, and no examiner had addressed the new psychiatric diagnoses of depression and PTSD.
 
Under these circumstances, the Board finds that further mental health examination and opinions are needed to resolve the claim for service connection for acquired psychiatric disability, to include PTSD.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As regards the Veteran's claim for service connection for a bilateral foot disorder, the Veteran contends that she had frostbite during service and continues to experience residual symptoms since then.  STRs in September 1980 reference right foot pain after playing football, with swelling and tenderness at the metatarsophalangeal (MTP) joint.  The impression was traumatic metatarsalgia.  In February 1983, the Veteran had frostbite to the bilateral feet on all toes, with mild dorsal swelling, erythema or cyanosis, intact pulses, good capillary filling, and intact neurovascular system.  There was tenderness noted at the MTP joints with flexion and extension on all toes distally.  The assessment was resolving cold weather injury.  In January 1984, the Veteran dropped speakers on her right second and third toes; and x-rays showed a fracture at the third toe, tailors keratosis in the fifth toes bilaterally, and slight left foot hallux valgus with broad feet.  In March 1984, the Veteran complained of pounding, throbbing feet bilaterally.  Her toes were clammy, circulation was good, and the feet/toes were painful to touch and felt tingly.  The assessment was unresolved cold weather injury.

A March 2013 VA examination report reflects diagnoses of hallux valgus and bilateral arthritis of the first MTP joints.  The Veteran reported that her bilateral foot problems started in service when she was diagnosed with bunions from wearing boots, as well as bilateral frostbite to her toes.  The VA examiner noted that the Veteran was scheduled for a bunionectomy in the near future, and found that the Veteran did not have any abnormalities related to the cold injury and that the Veteran's arthritis was due to her hallux valgus. 

VA treatment records dated in 2014 reference complaints of numbness, throbbing, and aching pain in the bilateral feet for over 20 years.  Records dated in February 2016 document chronic bunions, bilateral hallux valgus, possible pes planus, and numbness in the toes secondary to frostbite. 

The record does not include sufficient medical opinion addressing the existence of a relationship between any diagnosed bilateral foot disorder and service.  In this regard, the record reflects various diagnoses, to include bilateral arthritis of the first MTP joint, bilateral hallux valgus, and numbness to the bilateral feet due to frostbite.  Further, while the April 2013 VA examiner diagnosed the Veteran with bilateral arthritis and bilateral hallux valgus, he stated that the Veteran's STRs were negative for frostbites, and opined that the Veteran's arthritis was due to her hallux valgus.  However, as noted above, the Veteran's STRs contain two notations relating to cold weather injury, and include a diagnosis of third toe fracture and left foot hallux valgus.  
 
Under these circumstances, the Board finds that further VA examination and opinions are needed to resolve the claim for service connection for a bilateral foot disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.  

Accordingly, the AOJ should arrange for the Veteran to undergo VA foot examination (by an appropriate physician), and VA mental disorders examination (by a psychiatrist or psychologist).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Washington VA Medical Center (VAMC) dated through March 2017.  In addition, the Veteran's personnel military records have not been associated with the claims file.  The Board emphasizes that records generated by VA and federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Washington VAMC all records of pertinent treatment since March 2017, and associated the Veteran's military personnel file to the claims file following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards outstanding private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically, in her July 2010 NOD, the Veteran stated that within the 120 days window of her separation from service, she had a nervous breakdown and was hospitalized in Portsmouth, VA for 30 days.  The Board notes that there are no records of this hospitalization in the claims file.  
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating claims on appeal.  The AOJ's adjudication of the claims should include consideration of all pertinent evidence added to the record since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request any as yet missing service/military personnel records from the National Personnel Records Center (NPRC) and/or other appropriate records depositories. 

2.  Obtain from the Washington VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, dated since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA o obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include records of a private psychiatric hospitalization in Portsmouth, Virginia, within 120 days of her service discharge .

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all psychiatric disability(ies) currently present, or present shortly before, at the time of, or during the pendency of the October 2009 claim (even if now asymptomatic or resolved).   

In this regard, the examiner should clearly indicate whether the Veteran currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  

The examiner is also asked to address whether it is at least as likely as not (a 50 percent or greater probability that the Veteran's alleged MST occurred.  In offering this opinion, the examiner should discuss whether there are any markers, including but not limited to behavioral changes after the asserted assaults, to support the occurrence of MST.  The examiner should also discuss the lay statements submitted by the Veteran.

If PTSD is diagnosed, the examiner must explain whether the identified stressors, to include MST and the December 1984 spousal abuse are adequate to support a diagnosis of PTSD, and which symptoms are related to the identified stressors.  In identifying the Veteran's symptoms, the examiner must consider all the evidence of record, including symptoms reported during previous examinations, to determine if she currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD. 

If any acquired psychiatric disorder(s) ) other than PTSD is/are diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  (a) had its onset during service; (b) if a psychosis, was manifested to compensable degree within the first post-service year ; or, (c) is otherwise medically related to, her active military service, to include the alleged in-service stressors. 

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence and all ay assertions-to include the Veteran's assertions as to the occurrence of in-service events; and as to the nature, onset, and continuity of psychiatric symptoms.   

Notably, the lack of medical treatment for or diagnosis of an acquired psychiatric disorder during service or shortly thereafter should not, alone, form the sole basis for a negative opinion.  

In this regard, the psychiatrist or psychologist is advised that the Veteran is competent to report her symptoms and history, and her assertions in this regard should be considering in formulating the requested opinions.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of all current foot disabilities. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies, to include peripheral nerve testing, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all foot disorder(s)  currently present, or present shortly before, at the time of, or during the pendency of the October 2009 claim (even if now asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, , the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the disability: (a) had its onset during service; (b) for arthritis, was manifest to a compensable degree within one year of the Veteran's discharge from active service; or (c) is otherwise medically related to service, to include her in-service right toe fracture and/or cold weather injury therein. 

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, to specifically include the Veteran's STRs.  The physician must also consider and discuss all lay assertions, to include the Veteran's assertions as to in-service injury, and as to nature, onset, and continuity of symptoms.  

Notably, the lack of medical treatment for or diagnosis of a bilateral foot disorder during service or shortly thereafter should not, alone, form the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report her symptoms and history, and her assertions in this regard should be considering in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority.
 
9.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

